Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because all the pages of the drawings are labeled as “1/4”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Flow rate measurement apparatus and method for precisely measuring gas flow to a substrate processing system.
The disclosure is objected to because of the following informalities: In para 0021, numerals 21b and 42b both refer to "fifth end".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, at line 4, it is not clear if the same gas is supplied as defined at line 2 or is it different. Furthermore, it is not clear as to the limitation on lines 7-9 where it defines, “measuring a third pressure of the gas filled in the first and second flow path, where the first and second flow paths are not connected to each other after the gas is exhausted from the second flow path” as to how can the gas be exhausted from the second flow path when the first and second flow paths are not connected as claimed. Similarly, at lines 10-12, it has a contradictory language that the fourth pressure is measured when the first and second flow paths are connected. There pressure measurements are not clear as to whether they are measured using the same pressure sensor or has a plurality of pressure sensors between the first and second flow path. In para 0022, it refers to the pressure being measured in the third glow path (43). Thus, it is not clear as to what are defined as the first and second flow paths. Furthermore, there is no specific formula, equation or algorithm that is be applied in calculating the amount of the gas supplied to the first and second flow paths based on the first through fourth pressures and the temperature being measured as it is not clear as to how the amount of the gas is being calculated from the temperature and various pressure measurements and at what points on the first and 
Regarding claims 3 and 5, there is no clear structural relationship between the processing space, the first flow path and the second flow path. It is not clear as to in what sequence the processing space is provided with respect to the first flow path and the second flow path. Is there a specific order of arrangement?
Regarding claim 4, it is not clear as to what first and second flow paths are being referred to in here as Fig. 1 describes first flow (21) and a second flow path (42) and a third flow path (43). A pressure sensor configured to measure pressure in the second flow path thus makes it unclear as to what figure is being used in claiming the invention because as claimed there is no pressure sensor provided in the second flow path. It is not clear as to what temperature sensor is the application referring to as it does not provide the location of the placement of the temperature sensor. With respect to the controller, it is not clear as to which controller is the applicant referring to, controller (71, Fig. 1) or controller (88, Fig. 2). Furthermore, the other issues are similar to the issues listed under claim 1 and are not provided in here.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. (JP2006-337346) (hereinafter Kosaka).
Regarding claims 1 and 4, Kosaka teaches an apparatus and method of measuring a flow rate, comprising: a first flow path (30) connected to a flow rate controller (10); a second flow path connected to the first flow path; a valve (23) provided between the first and second flow paths; a pressure sensor (11) configured to measure a pressure of a gas filled in the second flow path; a temperature sensor (12) configured to measure a temperature of the gas; and a controller (inherent component in order to control the flow through the flow rate measurement system). As to the controller configured to control the pressure sensor to measure a first pressure of a gas filled in the first and second flow paths, after the first pressure is measured, control the flow rate controller to supply a flow rate control gas to the first and second flow paths via the flow rate controller, after the flow rate control gas is supplied to the first and second flow paths, control the pressure sensor to measure a second pressure and a temperature of the gas filled in the first and second flow paths, after the second pressure is measured, control the valve to disconnect the first and second flow paths from each other, after the gas is exhausted from the second flow path in a state where the first and second flow paths are disconnected from each other, control the pressure sensor and the temperature sensor to measure a third pressure of the gas filled in the second flow path, after the third pressure is measured, control the valve to connect the first and second flow paths to each other, after the first and second flow paths are connected to each other, control the pressure sensor to measure a fourth pressure of the gas filled in the first and second flow paths, and calculate an amount of the flow rate control gas based on the first, second, third, and fourth pressures (P1-P4) and the temperature, while Kosaka teaches various pressure and temperature measurements but does not explicitly teach the measurements performed at specific incidents, it would be within the scope of a skilled individual to perform different measurement as needed and control the flow therethough since such arrangements are routine in the flow control environment where flow needs to be controlled to a semiconductor manufacturing plant and purge the remainder of the liquid back to the storage.
Regarding claim 2, supplying the gas to the first and second flow paths in a manner that a process is repeated a plurality of times including supplying the gas to the first flow path via the flow rate controller; and stopping the supply of the gas to the first flow path via the flow rate controller, after a predetermined time elapses from a timing when the gas starts to be supplied to the first flow path via the flow rate controller, is nothing more than an obvious measurement method step in order to perform a flow rate measurement that any person skill in the art of the semiconductor manufacturing would rely upon as deemed necessary.
Regarding claims 3 and 5, as to evacuating the first and second flow paths in a manner that the gas is exhausted from a processing space in which a substrate is processed using the gas supplied via the flow rate controller when the processing space is connected to the first flow path before the first pressure is measured, is known to a person having ordinary skill in the art to exhaust the system line prior to refilling in order to achieve reliable flow rate measurements.  As to measuring the first, second, third, and fourth pressures when the processing space is not connected to the first flow path is nothing more than an obvious variant step that measures absolute pressure values when processing liquid is not provided to the processing space.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            7/31/2021